Citation Nr: 0019933	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  95-20 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to an increased (compensable) rating for 
malaria.

3.  Entitlement to an increased (compensable) rating for 
cellulitis of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945, and from October 1947 to May 1950.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1993 RO rating decision which, in pertinent 
part, denied increased (compensable) ratings for malaria and 
cellulitis of the left leg, and denied service connection for 
a bilateral knee condition.  In April 1999, the Board 
remanded these issues to the RO for further development, and 
the case was returned to the Board in July 2000.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for a bilateral knee 
disability.

2.  Service-connected cellulitis of the left leg is 
asymptomatic and produces no functional impairment.

3.  Service-connected malaria is asymptomatic and produces no 
functional impairment.


CONCLUSIONS OF LAW

1.  The claim for service connection for a bilateral knee 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for a compensable disability evaluation for 
left leg cellulitis have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7816 (1999).

3.  The criteria for a compensable disability evaluation for 
malaria are not met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.88b, Diagnostic Code 6304 (1996 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

During the veteran's World War II service (January 1942 to 
October 1945) he contracted malaria in the South Pacific in 
1943 and had several recurrences.  He was treated for 
cellulitis of left lower leg in December 1943 and again in 
January 1944.  His October 1945 service separation 
examination noted normal extremities and abdomen, and a 
history of chronic malaria.

In December 1945, the RO granted service connection and a 10 
percent rating for malaria.  In October 1947, the RO reduced 
the malaria rating to 0 percent, and such rating has 
continued to the present.  Also in October 1947, the RO 
granted service connection and a 0 percent rating for left 
leg cellulitis, and such rating has continued to the present.

The service medical records for the veteran's 2nd period of 
service (October 1947 to May 1950) contain no findings of 
malaria or left leg cellulitis.  No knee problems were shown.  
The May 1950 service separation examination noted normal 
extremities, abdomen, and viscera.

A May 1987 statement from Dr. Stephen Kashuba notes he 
treated the veteran periodically since 1976.  Dr. Kashuba 
noted clinical findings included cellulitis of the legs.

On VA examination in July 1987, the veteran reported 
complaints including periodic problems with pain and selling 
of his knees.  He reported that his knees would swell up 2 to 
3 times a year and become hot, swollen, and tender.  There 
was no evidence of infection, effusion, or swelling of the 
knees.  The assessment was recurrent effusions of the knees 
that might be secondary to seeding from infectious sites 
elsewhere (e.g., the left forearm).

On a November 1992 VA examination of the skin, the veteran 
reported chronic lesions involving the left forearm for the 
past 40 years.  He attributed all of his skin problems to a 
fungus infection incurred 40 years ago while serving in the 
South Pacific area.  Objective findings included patchy 
lesions on the left forearm.  There were no findings relative 
to the left lower extremity.  The diagnoses included chronic 
eczematoid dermatitis of the left forearm. 

On VA examination of the joints in November 1992, the veteran 
reported complaints of low-grade discomfort in both knees, 
which he attributed to cellulitis due to malaria.  The 
diagnosis was painful bilateral knee condition, probably 
early degenerative joint disease.  X-rays were ordered and 
these confirmed degenerative joint disease of both knees.

On a November 1992 VA examination for systemic conditions, 
the veteran reported that he developed cellulitis of the 
knees in service because of malaria.  He attributed periodic 
episodes of malaise and aching to the persistence of malaria.  
There was no clinical evidence of renal impairment, mental 
changes, anemia, or neurological or musculoskeletal changes.  
The diagnosis was past history of malaria, remote, that was 
in all likelihood inactive.  The examiner stated it was well 
known that malaria died off in the absence of re-exposure to 
the malaria parasite, and the veteran had not been re-exposed 
for 45 years.  Active malaria was therefore most unlikely.  
The examiner added that he was not sure what was meant by 
cellulitis, which was apparently diagnosed in 1943, but 
doubted that it had any relationship to the veteran's current 
knee pain.  The diagnosis was no demonstrable systemic 
disease.

At an August 1995 RO hearing, the veteran testified that he 
still had effects from malaria consisting of a tired and achy 
feeling several times a year.  He said he still had 
cellulitis in his left leg but had not sought medical 
attention for this condition for years.  He also argued that 
service connection was warranted for his bilateral knee 
condition.

VA outpatient treatment records form 1992 to 1997 show 
treatment primarily for conditions not here in issue.  In 
October 1994 the veteran had complaints of bilateral knee 
pain and reported malaria and cellulitis of both knees in 
World War II.  The impression was degenerative joint disease 
and hypertension.

Copies of medical records from Richard Schroeder, M.D. show 
he saw the veteran in February 1997 for evaluation of 
bilateral knee pain, with a history of the problem for the 
last 1-2 years.  Dr. Schroeder's records show treatment for 
osteoarthritis of the knees, including left and right total 
knee replacements in 1997 and 1998, respectively.  No mention 
was made of a history of malaria or cellulitis of the left 
leg.

On an August 1999 VA examination of the joints, the examiner 
commented that he had reviewed the veteran's claims file.  
The diagnosis was status post bilateral varus osteoarthritis 
by total joint replacement.  The examiner said that the 
condition was definitely not service connection.

On a September 1999 VA examination for infectious diseases, 
the veteran reported occasional episodes of "fever" about 
twice a year, and the doctor commented such was poorly 
documented.  A malarial smear in June 1999 had been negative.  
The doctor commented that the veteran's current symptoms were 
not related to malaria and that the veteran had no current 
residual of malaria infection.  The veteran also reported 
recurrent episodes of what he believed was cellulitis of the 
left leg that were predominantly pain.  There was no 
description of heat, redness, or fever accompanying the knee 
pain.  The doctor said it was unclear that what the veteran 
considered cellulitis actually represented an infection.  In 
any event, the doctor said, there was no residual cellulitis 
currently.

II.  Analysis

A.  Service connection for a bilateral knee condition.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence for arthritis will be presumed if it is 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Secondary service connection may be granted 
for a disability which is proximately due to or the result of 
an established service-connected disorder. 38 C.F.R. § 3.310.  
Secondary service connection includes instances in which 
there is an additional disability of a non-service-connected 
condition due to aggravation by an established service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's claim, for service connection for a bilateral 
knee condition, presents the threshold question of whether he 
has met his initial burden of submitting evidence to show 
that his claim is well grounded, meaning plausible. If he has 
not presented evidence that his claim is well grounded, there 
is no duty on the part of the VA to assist him with his 
claim, and the claim must be denied.  38 U.S.C.A. § 5107(a); 
Grivois v. Brown, 6 Vet. App. 136 (1994).  For the veteran's 
claim for service connection to be plausible or well 
grounded, it must be supported by competent evidence, not 
just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service (or an established service-connected condition, in a 
claim for secondary service connection under 38 C.F.R. § 
3.310) and a current disability (medical evidence).  
Libertine v. Brown, 9 Vet. App. 521 (1996); Caluza v. Brown, 
7 Vet. App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 
Vet. App. 91 (1993).

There is no evidence of a chronic disorder of either knee 
during the veteran's active service (1942-1945 and 1947-1950) 
or for many years thereafter.  The evidence is clear that the 
veteran developed osteoarthritis of both knees many years 
after service and needed bilateral total knee replacements in 
the 1990s.  None of the medical evidence links his current 
bilateral knee condition to service or to his established 
service-connected conditions.

The veteran claims his bilateral knee condition is related to 
his service-connected malaria and left leg cellulitis.  
However, as a layman he is not competent to render an opinion 
regarding diagnosis or etiology of a disability, and thus his 
statements in this regard do not serve to make the claim well 
grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As no competent medical evidence has been presented linking 
the current bilateral knee disorder to service or to the 
established service-connected conditions, the claim for 
service connection for a bilateral knee condition is 
implausible and must be denied as not well grounded.  
38 U.S.C.A. § 5107(a).

B. Increased Rating Claims.

The veteran's claims for increased (compensable) ratings for 
residuals of malaria and for cellulitis of the left leg are 
well grounded, meaning plausible.  The RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claims. 38 U.S.C.A. § 5107(a).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Malaria

In 1996 the rating criteria for evaluation of malaria were 
revised.  Under the old criteria, it was noted that after 
malaria has been identified by clinical and laboratory 
methods or by clinical methods alone where the disease is 
endemic, determinations as to residual disability should be 
based upon the clinical course of the disease; the frequency 
and severity of recurrences; and the necessity for and the 
reaction to medication rather than the presence or absence of 
parasites.  When there have been relapses following the 
initial course of treatment, further relapses are to be 
expected and for some time, the veteran must be given the 
benefit of the doubt as to unexplained fever of short 
duration which is controlled by medication specific for 
treatment of malaria.  38 C.F.R. § 4.88 (1996).  A 10 percent 
disability evaluation is warranted for malaria, which has 
been recently active with one relapse in the preceding year, 
or for old cases of malaria with moderate disability.  38 
C.F.R. 4.88b, Diagnostic Code 6304 (1996).  Under the new 
rating criteria, a 100 percent rating is assigned for malaria 
as an active disease.  Thereafter, malaria is to be rated on 
the basis of residuals such as liver or spleen damage.  38 
C.F.R. 4.88b, Diagnostic Code 6304 (1999).  The diagnosis of 
malaria depends on the identification of the malarial 
parasites in blood smears.  If the veteran served in an 
endemic area and presents signs and symptoms compatible with 
malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Id.

The veteran had malaria with relapses while in service in the 
South Pacific in World War II, but there is no clinical 
evidence of any relapse or recurrence of malaria for many 
years.  He claims he has had recurrences, but such have not 
has been identified by clinical and laboratory methods, and 
he has no expertise to make such a diagnosis.  Espiritu, 
supra.

By the same token no medical evidence has been submitted to 
show any identifiable residual disability from the veteran's 
episodes of malaria during World War II.  His statements have 
been considered, but again he has no competence to diagnosis 
any residual of malaria.  A VA doctor has found no current 
symptoms attributable to the veteran's old malaria.  Without 
any evidence of relapses or any current residuals of the old 
malaria infection, a compensable rating is not warranted 
under either the old or new rating criteria.  

The preponderance of the evidence is against a compensable 
rating for malaria.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim for a compensable rating must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Cellulitis of the left leg

The veteran's cellulitis of the left leg has been rated 
analogous to psoriasis.  38 C.F.R. §§ 4.20, 4.27, 4.118, 
Codes 7899-7816.  Psoriasis is to be rated as eczema.  38 
C.F.R. § 4.118, Diagnostic Code 7816.  A 0 percent evaluation 
is warranted for psoriasis with slight, if any exfoliation, 
exudation or itching, if on a non-exposed surface or small 
area.  A 10 percent evaluation is warranted for psoriasis 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

The veteran had cellulitis of the left lower leg in service 
in 1943-1944, but for many years there has been no clinical 
evidence of any recurrence or residuals of the condition. 

The veteran asserts he has had episodes of cellulitis several 
times a year, and describes pain without swelling, heat, or 
other evidence of infection.  He is not competent to 
diagnosis cellulitis, and the recent VA examiner questioned 
whether what the veteran considered cellulitis actually 
represented an infection.  In any event, the doctor noted, 
there is no residual cellulitis currently.  As there is no 
evidence of any current left leg cellulitis, or residual 
disability from the service episode, a compensable rating for 
the condition is not warranted.

The preponderance of the evidence is against a compensable 
rating for left leg cellulitis.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim for a compensable 
rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
supra.


ORDER

Service connection for a bilateral knee condition is denied.

An increased rating for malaria is denied.

An increased rating for left leg cellulitis is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

